      Case 1:20-cv-00097-MHT-CSC Document 9 Filed 04/24/20 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, SOUTHERN DIVISION


DEDRIC JAMAR DEAN,                    )
                                      )
        Plaintiff,                    )
                                      )          CIVIL ACTION NO.
        v.                            )            1:20cv97-MHT
                                      )                (WO)
LISA CAUTHERN,                        )
                                      )
        Defendant.                    )

                                 OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, an inmate

in the Dale County Jail, filed this lawsuit challenging

the conditions of confinement there.                   This lawsuit is

now    before    the    court    on   the       recommendation    of     the

United States Magistrate Judge that plaintiff’s case be

dismissed without prejudice for failure to prosecute.

There are no objections to the recommendation.                      After

an independent and de novo review of the record, the

court        concludes      that          the     magistrate      judge’s

recommendation should be adopted.

      An appropriate judgment will be entered.

      DONE, this the 24th day of April, 2020.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
